DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,873,776. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 are a broader version overlapping in scope with allowed claim 1 of U.S. Patent No. 10,873,776.

Regarding claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,873,776. Although the claims at issue are not identical, they are not patentably distinct from each other 

Regarding claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,873,776. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 10 and 17 are a broader version overlapping in scope with allowed claim 4 of U.S. Patent No. 10,873,776.

Regarding claims 4, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,873,776. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 11 and 18 are a broader version overlapping in scope with allowed claim 5 of U.S. Patent No. 10,873,776.

Regarding claims 5, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 10,873,776. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 12 and 19 are a broader version overlapping in scope with allowed claims 6-8 of U.S. Patent No. 10,873,776.

Regarding claims 6, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,873,776. 

Regarding claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,873,776. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 14 are a broader version overlapping in scope with allowed claim 10 of U.S. Patent No. 10,873,776.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huntington (Pub No US 2007/0219859) in view of Gudlavenkatasiva et al. (Pub No US 2013/0074105). Hereinafter, referenced as Huntington and Gudlavenkatasiva, respectively.

claim 1, Huntington discloses a method comprising: 
receiving, from a computing device (e.g. client system 112), information indicating: 
a first number of exposures to first content by the computing device (Paragraphs [0030] [0049] figure 1; number of times an advertisement is played to a user), 
and an amount of time (Paragraph [0030]; the monitoring when a viewer changes the channel every time a certain advertisement appears, and whether the viewer viewed the advertisement until the end); 
determining, based on the information, an exposure limit for second content (Paragraph [0030] figure 2; the system notices that a viewer changes the channel every time a certain advertisement appears, the optimum number for advertisements related, i.e. second advertisement, to this advertisement may also be decreased);
and causing display of the second content (e.g. related advertisement), wherein a second number of exposures, to the second content by the computing device, is less than or equal to the exposure limit (Paragraph [0030]; the system notices that a viewer changes the channel every time a certain advertisement appears, the optimum number for advertisements related, i.e. second advertisement, to this advertisement may also be decreased).
However, it is noted that Huntington is silent to explicitly disclose an amount of time that a user interacted with the computing device.
Nevertheless, in a similar field of endeavor Gudlavenkatasiva discloses an amount of time that a user interacted with the computing device (Paragraph [0029] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huntington by specifically providing the elements mentioned above, as taught by Gudlavenkatasiva, for the predictable result of further reporting user behavior which may also be used for accurately target advertisements (Gudlavenkatasiva – paragraph [0029]).

Regarding claim 2, Huntington and Gudlavenkatasiva disclose the method of claim 1; moreover, Huntington discloses that the first content and the second content comprise advertising content (Paragraphs [0030] [0049] figure 1; advertisements and related advertisements).

Regarding claim 3, Huntington and Gudlavenkatasiva disclose the method of claim 1; moreover, Huntington discloses that the information comprises demographic information (Paragraphs [0028] [0068] figure 2; determine optimum number of advertisement showings based on user profile information, e.g. demographics information).

Regarding claim 4, Huntington and Gudlavenkatasiva disclose the method of claim 1; moreover, Huntington discloses that the exposure limit comprises an increase to a previous exposure limit based on the amount of time exceeding a threshold (Paragraph [0030]; if the system observes that a viewer watches a certain 

Regarding claim 5, Huntington and Gudlavenkatasiva disclose the method of claim 1; moreover, Huntington discloses that the computing device (e.g. client system 112) comprises at least one of: a receiving device, a gateway that is operably coupled to the receiving device, or a set top box that is operably coupled to the receiving device. (Paragraph [0039] figure 1; client system 112 may be a set top box).


Regarding claims 8-12, Huntington and Gudlavenkatasiva disclose all the limitations of claims 8-12; therefore, claims 8-12 are rejected for the same reasons stated in claims 1-5, respectively.

Regarding claims 15-19, Huntington and Gudlavenkatasiva disclose all the limitations of claims 15-19; therefore, claims 15-19 are rejected for the same reasons stated in claims 1-5, respectively.



Claims 6, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huntington and Gudlavenkatasiva further in view of Wendling (Pub No US 2012/0124621). Hereinafter, referenced as Wendling.

claim 6, Huntington and Gudlavenkatasiva disclose the method of claim 1; moreover, Huntington discloses such that the second number of exposures is less than or equal to the exposure limit (Paragraph [0030]; the system notices that a viewer changes the channel every time a certain advertisement appears, the optimum number for advertisements related, i.e. second advertisement, to this advertisement may also be decreased).
However, it is noted that Huntington and Gudlavenkatasiva are silent to explicitly disclose sending, to the computing device, instructions to cause display of the second content based on a presentation order.
Nevertheless, in a similar field of endeavor Wendling discloses sending, to the computing device, instructions to cause display of the second content based on a presentation order (Paragraph [0256] [0259] [0260] figures 13 and14; control data associated with each program including a sequence rule component, e.g. no car advertisement from a competitor may be played within two hours; paragraph [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huntington and Gudlavenkatasiva by specifically providing the elements mentioned above, as taught by Wendling, for the predictable result of providing sequence information that may specify that a second ad is to be served only after the first ad has been served, increasing the reach efficiency of the advertisements by avoiding advertising close to competitors and to the relevant demographics (Wendling – paragraph [0260]).

claim 13, Huntington and Gudlavenkatasiva and Wendling disclose all the limitations of claim 13; therefore, claim 13 is rejected for the same reasons stated in claim 6.

Regarding claim 20, Huntington and Gudlavenkatasiva and Wendling disclose all the limitations of claim 20; therefore, claim 20 is rejected for the same reasons stated in claim 6.



Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huntington and Gudlavenkatasiva and Wendling further in view of Carlucci et al. (Pub No US 2004/0015999). Hereinafter, referenced as Carlucci.

Regarding claim 7, Huntington and Gudlavenkatasiva and Wendling disclose the method of claim 6; moreover, Wendling discloses that the instructions comprise segmentation information (e.g. target information), and wherein the segmentation information comprises demographic information that enables assembly of a personalized version of the second content (Paragraph [0239] [0259] [0260] figures 13 and14; the control data associated with each program ad including a target component, e.g. single, etc.).
However, it is noted that Huntington, Gudlavenkatasiva and Wendling are silent to explicitly disclose that the segmentation information is sent via an out-of-band signal.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huntington, Gudlavenkatasiva and Wendling by specifically providing the elements mentioned above, as taught by Carlucci, for the predictable result of securely distributing segmentation messages so that they are not broadcast to unauthorized parties or devices (Carlucci – paragraph [0085]).

Regarding claim 14, Huntington and Gudlavenkatasiva and Wendling disclose all the limitations of claim 14; therefore, claim 14 is rejected for the same reasons stated in claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423